El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Convenimos con el recurrente en que las varias razones que tuvo el registrador para negarse a inscribir la venta efectuada por un mársbal a consecuencia de un pleito enta-blado contra el esposo únicamente, deben reducirse a una, o sea, que en una acción personal para recobrar el importe de un pagaré firmado por el esposo debe incluirse como parte a la esposa. No podemos estar de acuerdo con el registrador.
Los varios artículos del Código Civil, como el 159, 1316 y 1328, que impiden que un esposo baga ciertas operacio-nes sin el consentimiento de su esposa, no pueden afectar su responsabilidad a ser demandado por un tercero, fun-dado en un pagaré firmado por el esposo como administra-’ *875dor de la sociedad de gananciales. El caso de Hernández v. Registrador, 22 D.P.R. 643, no está en conflicto con esta conclusión. En dicho caso estaba envuelto un pleito contra una esposa, sin demostrarse la responsabilidad especial de ella. La cita de Truyol v. Registrador, 18 D.P.R. 937, que se hace en dicha opinión, demuestra que no nos estábamos desviando de los preceptos del artículo 1323 del Código Civil que hace responsable a la sociedad de gananciales de las deudas contraídas durante el matrimonio por el marido. Según el artículo 1327 éste es el administrador de la misma.
El Registrador también halló la venta defectuosa en vista de que en' la escritura no aparecía certificación alguna de que el márshal hubiera publicado los edictos requeridos por el artículo 251 del Código de Enjuiciamiento Civil en su segundo párrafo. En la escritura se decía que el márshal había anunciado en debida forma que vendería en pública subasta. Si esto estaba erróneamente expresado, el deudor tenía derecho a pedir la nulidad, pero resolvemos que tal manifestación es suficiente para los fines de la escritura.

Debe revocarse la nota recurrida y ordenarse la inscrip-ción.